Citation Nr: 1712838	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss due to noise exposure in service.  After a review of the evidence, the Board finds that additional development is needed.

In December 2012, the Veteran was afforded a VA audiological examination.  At the time, the examiner found that the Veteran had a bilateral hearing loss disability. However, the examiner opined that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner based this opinion on evidence that hearing was normal both at induction and separation from service.  The Board finds the VA examiner's opinion to be inadequate for several reasons. 

First, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  Therefore, the December 2012 opinion based solely on the absence of hearing loss (or normal hearing) in service, is inadequate.  

Also, the examiner failed to consider statements made by the Veteran, as well as his duties and noise exposure in service.  The Veteran claims he was exposed "to weapons fire in Viet Nam." See October 2014 formal appeal (VA Form 9).  In Vietnam he "was exposed to noises that were at very high levels" and he experienced daily, "noises that can only be found in a combat zone."  See May 2013 Notice of Disagreement.  Specifically, the Veteran points to the "sounds of trucks, helicopters, artillery fire, M-60 machine gun fire and my own M-14 weapon."  Id.  He notes also that he did not wear ear protection.  Id.  In addition to these experiences, he also points to his duties as an automechanic which required him to use "tools, generators, compressors, and other machinery" and was "next to an artillery unit."  See May 2012 application for compensation.  The Veteran's service records indicate that he had experience firing a M-14 rifle and earned an Expert Rifle Badge with Bar.  The Veteran's reports of service-related noise exposure are consistent with the circumstances of his service.  As such, noise exposure in service is conceded.  While the examiner reviewed the claim file, there is nothing in the examination report which shows he specifically addressed or even considered the noise exposure in service.  

Additionally, the examiner should have discussed the Veteran's assertion that he was not provided with a hearing examination on separation from service.  Significantly, the Board notes that the results of the separation hearing examination indicate an improvement from his entrance readings, particularly the improvement in the left ear at 4000 Hz, which was a 30 dB loss in 1964 and a 5 dB loss in 1966 (dB readings reflect the conversion from ASA to ISO-ANSI units). The Board asks that a medical examiner consider whether such improvements are possible, particularly considering the Veteran's claims of noise exposure while in service, and if so, whether these results are reliable.

Finally, the Board notes that in October 2014, the VA received correspondence from a private physician at the Mid-Kansas Ear, Nose & Throat Associates stating that he had seen the Veteran in 2012 and that the Veteran "had a moderate to severe sensorineural hearing loss bilaterally."  The Veteran has also asserted that he saw a private examiner in March 2012.  However, there are no private treatment records included in the claim file.  The Board finds that these should be obtained and considered in any supplemental opinion proffered by the VA examiner. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain private treatment record(s) from 2012 referenced in correspondence from Dr. D.S.T. at Mid-Kansas Ear, Nose & Throat Associates.

2.  After the above development has been completed, obtain a supplemental opinion as to whether it is as likely as not that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.  The examiner should consider the pertinent evidence of record, to include: a) the Veteran's approximate two years of Army service, including eight months of service in Vietnam in automotive maintaince with an infantry unit and training with an M-14 rifle; b) the Veteran's statements about his exposure to noises while in service, including his exposure to machinery in his position as an automachanic, and his exposure to gunfire, helicopters, artillery, and trucks, while serving in Vietnam; c) the Veteran's January 1964 induction STRs and audiological evaluation; d) the Veteran's May 1966 STRs, which note a left ear infection; e) the Veteran's separation STRs and accompanying medical history forms, which note audiometric findings and that the Veteran reported ear, nose or throat trouble, but denied hearing loss; f) the Veteran's 2012 private medical records from Dr. D.S.T. at Mid-Kansas Ear, Nose & Throat Associates.

In addition, the examiner should also address the noted improvement in the Veteran's hearing in the May 1966 records from the January 1964 induction records, and whether such improvement is possible, and if so, considering the Veteran's statements, whether the notations are reliable.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, after taking any other development necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

